COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 LUIS DOMINGUEZ, JR.,                          '
                                                              No. 08-13-00143-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               243rd District Court
 STATE OF TEXAS,                               '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20080D03880)




                                          ORDER

       The Court GRANTS the Appellant’s out of time motion for extension of time to file the

brief until October 23, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph D. Vasquez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before October 23, 2013.

       IT IS SO ORDERED this 21st day of October, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.